DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,238,434. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/340,243
U.S. Patent No. 9,238,434
Claim 1
Claim 7
A rear view system for a motor vehicle, comprising:
A rear view assembly for a motor vehicle, said rear view assembly comprising:
an optical sensor disposed at the motor vehicle and configured to capture image data;
a housing fixedly secured to the motor vehicle, said housing including an optical sensor housed therewith and a lens focusing light for said optical sensor to capture a wide-angle image, 
a computational unit coupled to the optical sensor by a cable connection, the computational unit being configured to execute program instructions stored on a computer-readable medium to modify the image data for presentation; and
a computational unit to identify and remove the image distortions created by said lens, said computational unit including a distortion simulator to distort the display of the rear view image only based on visible light information provided by said optical sensor to create a distorted display image 
a display device coupled to the computational unit and configured to receive the modified image data from the computational unit and display the modified image data to a driver of the motor vehicle;
a display device operatively connected to said optical sensor for receiving said electrical signal and for displaying the electrical signal as a rear view image for a driver of the motor vehicle such that said rear view image includes distortions created by said lens
the computational unit being further configured to receive software calibration to optimize modification of the image data.
said computational unit including a distortion simulator to distort the display of the rear view image only based on visible light information provided by said optical sensor to create a distorted display image such that the distorted display image appears to be created by a non-planar mirror
Claim 2
Claim 7
wherein the computational unit is configured to modify the image data to a distorted rectified image representing a rectified image as viewed through a non-planar mirror.
said computational unit including a distortion simulator to distort the display of the rear view image only based on visible light information provided by said optical sensor to create a distorted display image such that the distorted display image appears to be created by a non-planar mirror
Claim 3
Claims 7-10
wherein the software calibration optimizes modification of the image data for a type of mirror to be simulated.
said computational unit including a distortion simulator to distort the display of the rear view image only based on visible light information provided by said optical sensor to create a distorted display image such that the distorted display image appears to be created by a non-planar mirror; wherein the distorted display image on said display device simulates a convex exterior mirror; wherein the distorted display image on said display device simulates an aspherical exterior mirror; wherein the distorted display image on said display device simulates an exterior mirror with additional lens.
Claim 4
Claim 7
wherein the computational unit is configured to modify the image data based on visible light information provided by the optical sensor.
said computational unit including a distortion simulator to distort the display of the rear view image only based on visible light information provided by said optical sensor
Claim 5
Claim 7
wherein the optical sensor is disposed in a housing fixedly secured to the motor vehicle.
a housing fixedly secured to the motor vehicle, said housing including an optical sensor housed therewith
Claim 6
Claim 7
further comprising a lens disposed in the housing and configured to focus light for the optical sensor to capture a wide-angle image.
a housing fixedly secured to the motor vehicle, said housing including an optical sensor housed therewith and a lens focusing light for said optical sensor to capture a wide-angle image
Claim 7
Claim 7
wherein the computational unit is configured to modify the image data to remove image distortions created by the lens.
a computational unit to identify and remove the image distortions created by said lens
Claim 8
Claim 1
A method for generating a rear view image display for a motor vehicle, comprising:
A method for exterior mirror simulation, for a motor vehicle
receiving a software calibration at a computational unit of the motor vehicle, and using the software calibration to optimize program instructions stored on a computer- readable medium for modifying image data for presentation on a display device;
modifying the rectified image to a distorted rectified image representing the rectified image as viewed through a non-planar mirror only based on visible light information provided by the optical sensor; displaying the distorted rectified image on a display
Claim 4: wherein the display is pre-calibrated to a type of mirror to be simulated.
capturing image data with an optical sensor disposed at the motor vehicle;
an image of a wide-angle lens having a field of view is recorded, and information collected by pixels of an optical sensor undergoes the following steps: recording of the image
modifying the image data at the computational unit using the optimized program instructions; and
modifying the rectified image to a distorted rectified image representing the rectified image as viewed through a non-planar mirror only based on visible light information provided by the optical sensor; 
displaying the modified image data on the display device
displaying the distorted rectified image on a display
Claim 9
Claim 1
wherein the image data is modified by the computational unit to generate a distorted rectified image representing a rectified image as viewed through a non-planar mirror.
modifying the rectified image to a distorted rectified image representing the rectified image as viewed through a non-planar mirror only based on visible light information provided by the optical sensor
Claim 10
Claim 4
wherein the software calibration optimizes modification of the image data for a type of mirror to be simulated.
wherein the display is pre-calibrated to a type of mirror to be simulated.
Claim 11
Claim 1
wherein the image data is modified by the computational unit based on visible light information provided by the optical sensor.
modifying the rectified image to a distorted rectified image representing the rectified image as viewed through a non-planar mirror only based on visible light information provided by the optical sensor
Claim 12
Claim 7
wherein the optical sensor is disposed in a housing fixedly secured to the motor vehicle.
a housing fixedly secured to the motor vehicle, said housing including an optical sensor housed therewith and a lens focusing light for said optical sensor to capture a wide-angle image
Claim 13
Claim 7
further comprising focusing light for the optical sensor to capture a wide-angle image.
a housing fixedly secured to the motor vehicle, said housing including an optical sensor housed therewith and a lens focusing light for said optical sensor to capture a wide-angle image
Claim 14
Claim 1
wherein image data is modified by the computational unit to remove image distortions created by focusing light for the optical sensor to capture a wide-angle image.
determining distortion created by the wide-angle lens; removing the distortion from the image; selecting an image rectification algorithm; applying the image rectification algorithm to subset of the total pixels in the image to create a rectified image; storing the rectified image; modifying the rectified image to a distorted rectified image representing the rectified image as viewed through a non-planar mirror only based on visible light information provided by the optical sensor



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regard to claim 8, the computer readable medium is not defined in the specification. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24, 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer readable medium' disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claims 9-14 are also rejected as these dependent claims do not fix the above claim deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE 102008035429), hereinafter referred to as Jochen, in view of Donath et al. (U.S. Publication No. 2003/0128182), hereinafter referred to as Donath.

In regard to claim 1, Jochen teaches a rear view system for a motor vehicle (Jochen paragraph 2 and 3 noting a camera and monitor system capable of performing the task of typical outside mirrors), comprising: 
an optical sensor disposed at the motor vehicle and configured to capture image data (Jochen paragraph 24 noting that the camera is equipped with a wide angle lens; and Jochen paragraph 27 noting that the traffic situation data is recorded); 
a computational unit coupled to the optical sensor by a cable connection (Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; and Jochen paragraph 29 noting that the image capturing unit is connected via the data processing unit with at least one output display unit), the computational unit being configured to execute program instructions stored on a computer-readable medium to modify the image data for presentation (Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; setting a computational processing based on specifications; and applying the computational processing to an image section or the image output); and 
a display device coupled to the computational unit (Jochen paragraph 29 noting that the image capturing unit is connected via the data processing unit with at least one output display unit) and configured to receive the modified image data from the computational unit and display the modified image data to a driver of the motor vehicle (Jochen paragraph 32 noting providing an output of the traffic situation on a visual output unit).
However, Jochen does not expressly disclose the computational unit being further configured to receive software calibration to optimize modification of the image data.
In the same field of endeavor, Donath teaches the computational unit being further configured to receive software calibration to optimize modification of the image data (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced)
I it would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the teachings of Jochen with the teachings of Donath since the teachings of Jochen provide benefits to the field of replacing mirrors with cameras and video screens in automobiles. The teachings of Donath provide methods for preventing driver confusion when using cameras instead of mirrors, and addressing known problems associated with conventional techniques that involve cameras and optics in automobiles for similar purposes. Thus, modified to incorporate the teachings of Donath, the teachings of Jochen include all of the limitations presented in claim 1.

In regard to claim 2, Jochen and Donath teach all of the limitations of claim 1 as discussed above. In addition, Donath teaches wherein the computational unit is configured to modify the image data to a distorted rectified image representing a rectified image as viewed through a non-planar mirror (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 3, Jochen and Donath teach all of the limitations of claim 1 as discussed above. In addition, Donath teaches wherein the software calibration optimizes modification of the image data for a type of mirror to be simulated (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 4, Jochen and Donath teach all of the limitations of claim 2 as discussed above. In addition, Donath teaches wherein the computational unit is configured to modify the image data based on visible light information provided by the optical sensor (Donath paragraphs 232 noting applying mirror transformation to an image taken by a camera, and Figs. 34-35 comparing the transformed view in Fig. 34 to the camera image shown in Fig. 35. Thus, it can be seen that light information (the scene the camera is imaging) provided by the optical sensor (camera) is transformed and shown in the modified image).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 5, Jochen and Donath teach all of the limitations of claim 1 as discussed above. In addition, Jochen teaches wherein the optical sensor is disposed in a housing fixedly secured to the motor vehicle (Jochen paragraph 3 noting a vehicle mounted camera, and paragraph 4 noting the camera on the outside of the vehicle is disposed in an outer mirror in the mirror housing and aligned to the rear of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 6, Jochen and Donath teach all of the limitations of claim 5 as discussed above. In addition, Jochen teaches further comprising a lens disposed in the housing and configured to focus light for the optical sensor to capture a wide-angle image (Jochen paragraph 24 noting that the camera is equipped with a super wide angle lens, preferably equipped with a fish-eye lens)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 7, Jochen and Donath teach all of the limitations of claim 6 as discussed above. In addition, Jochen teaches wherein the computational unit is configured to modify the image data to remove image distortions created by the lens (Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; and noting that with the integration of the data processing unit which compensates for fish-eye lens distortion, the image that is outputted by the output unit is improved, allowing the driver a non-limiting illustration of the traffic situation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 8, Jochen teaches a method for generating a rear view image display for a motor vehicle (Jochen paragraph 2 and 3 noting a camera and monitor system capable of performing the task of typical outside mirrors), comprising: 
modifying image data for presentation on a display device (Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; setting a computational processing based on specifications; and applying the computational processing to an image section or the image output); 
capturing image data with an optical sensor disposed at the motor vehicle (Jochen paragraph 24 noting that the camera is equipped with a wide angle lens; and Jochen paragraph 27 noting that the traffic situation data is recorded); and
displaying the modified image data on the display device (Jochen paragraph 29 noting that the image capturing unit is connected via the data processing unit with at least one output display unit; and Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; setting a computational processing based on specifications; and applying the computational processing to an image section or the image output; Jochen paragraph 32 noting providing an output of the traffic situation on a visual output unit).
However, Jochen does not expressly disclose receiving a software calibration at a computational unit of the motor vehicle, and using the software calibration to optimize program instructions stored on a computer-readable medium; and modifying the image data at the computational unit using the optimized program instructions.
In the same field of endeavor, Donath teaches receiving a software calibration at a computational unit of the motor vehicle, and using the software calibration to optimize program instructions stored on a computer-readable medium; and modifying the image data at the computational unit using the optimized program instructions (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 9, Jochen and Donath teach all of the limitations of claim 8 as discussed above. In addition, Donath teaches wherein the image data is modified by the computational unit to generate a distorted rectified image representing a rectified image as viewed through a non-planar mirror (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 10, Jochen and Donath teach all of the limitations of claim 8 as discussed above. In addition, Donath teaches wherein the software calibration optimizes modification of the image data for a type of mirror to be simulated (Donath abstract noting that the display substantially replicates the optical properties of a physical mirror; Donath paragraph 73 noting the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective; and Donath paragraph 281 noting the mirror representation can be manipulated as desired. For instance, any desired mirror optics (such as concave, convex) can be produced).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 11, Jochen and Donath teach all of the limitations of claim 9 as discussed above. In addition, Donath teaches wherein the image data is modified by the computational unit based on visible light information provided by the optical sensor (Donath paragraphs 232 noting applying mirror transformation to an image taken by a camera, and Figs. 34-35 comparing the transformed view in Fig. 34 to the camera image shown in Fig. 35. Thus, it can be seen that light information (the scene the camera is imaging) provided by the optical sensor (camera) is transformed and shown in the modified image).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 12, Jochen and Donath teach all of the limitations of claim 8 as discussed above. In addition, Jochen teaches wherein the optical sensor is disposed in a housing fixedly secured to the motor vehicle (Jochen paragraph 3 noting a vehicle mounted camera, and paragraph 4 noting the camera on the outside of the vehicle is disposed in an outer mirror in the mirror housing and aligned to the rear of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 13, Jochen and Donath teach all of the limitations of claim 8 as discussed above. In addition, Jochen teaches further comprising focusing light for the optical sensor to capture a wide-angle image (Jochen paragraph 24 noting that the camera is equipped with a super wide angle lens, preferably equipped with a fish-eye lens)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

In regard to claim 14, Jochen and Donath teach all of the limitations of claim 13 as discussed above. In addition, Jochen teaches wherein image data is modified by the computational unit to remove image distortions created by focusing light for the optical sensor to capture a wide-angle image (Jochen paragraph 24 noting that the camera is equipped with a super wide angle lens, preferably equipped with a fish-eye lens; and Jochen paragraph 32 noting a data processing unit compensating for the distortions that arise from using a fish-eye lens, in addition to glare contrast adjustments; and noting that with the integration of the data processing unit which compensates for fish-eye lens distortion, the image that is outputted by the output unit is improved, allowing the driver a non-limiting illustration of the traffic situation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Jochen and Donath for the same reasons as stated above in regard to claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Samman et al. – U.S. Publication No. 2003/0085806

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488